Appeal by the defendant from a judgment of the Supreme, Kings County (Ruchelsman, J.), rendered June 5, 2000, convicting him of criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain comments by the prosecutor during summation were improper is unpreserved for appellate review (see People v Hunte, 276 AD2d 717). In any event, the prosecutor’s summation does not require reversal (see People v Hunte, supra; People v Lawson, 275 AD2d 721).
*416The defendant’s remaining contention is without merit. Ritter, J.P., Santucci, Goldstein and Mastro, JJ., concur. [See 186 Misc 2d 62.]